Citation Nr: 0328589	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  97-28 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from December 1948 to 
February 1969.

The current appeal arose from an October 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The RO granted entitlement 
to an increased evaluation of 20 percent for lumbosacral 
strain.

In July 1998 the Board of Veterans' Appeals (Board) remanded 
the claim to the RO for further development and adjudicative 
action.

In June 2002 the RO affirmed the determination previously 
entered, and denied entitlement to service connection for 
degenerative disc disease (DDD), including as secondary to 
service-connected lumbosacral strain.

In October 2002 the Board remanded the claim to the RO to 
issue a statement of the case on the denial of entitlement to 
service connection for DDD.

In April 2003 the RO issued a statement of the case 
addressing the denial of entitlement to service connection 
for DDD.  A substantive appeal was never submitted 
thereafter.

In April and May 2003 the RO affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.

Jurisdiction of the veteran's claim of entitlement to an 
evaluation in excess of 20 percent for lumbosacral strain has 
been assumed by the RO in Louisville, Kentucky.

The service representatives at the RO and the Board have 
included the issue of entitlement to service connection for 
DDD in their statements on behalf of the veteran.  They 
appear to be attempting to reopen this claim.  As this issue 
has been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
clarification, initial consideration, and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

The competent and probative evidence of record establishes 
that lumbosacral strain is productive of additional 
functional loss due to pain compatible with severe 
impairment.


CONCLUSION OF LAW

The criteria for an increased evaluation of 40 percent for 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002);  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5295-5292 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that the veteran was 
hospitalized in December 1952 for treatment of myositis of 
the lower back muscles.  A January 1965 dispensary treatment 
report shows he related he had fallen on ice and twisted his 
back.  Examination concluded in a finding of muscle strain.

Lumbosacral strain was diagnosed on VA examination of the 
veteran in April 1973.

The RO granted entitlement to service connection for 
lumbosacral strain with assignment of a noncompensable 
evaluation when it issued a rating decision in May 1973.

An April 1976 VA special orthopedic examination concluded in 
a finding of chronic lumbosacral strain, mildly symptomatic.  
Spondylosis was reported on x-ray.

The RO granted entitlement to an increased (compensable) 
evaluation of 10 percent for lumbosacral strain when it 
issued a rating decision in May 1976.

In October 1995 the Board denied entitlement to an increased 
evaluation for lumbosacral strain, and entitlement to service 
connection for spondylosis of the lumbar spine with bulging 
at L3-4 as secondary to service-connected chronic lumbosacral 
strain.

The veteran filed a claim of entitlement to an increased 
evaluation for lumbosacral strain in February 1996.

The veteran submitted a substantial quantity of private 
medical treatment reports referable to evaluations during the 
1990's primarily for nonservice-connected disorders.

VA conducted a special orthopedic examination of the veteran 
in April 1996.  On examination there were no postural 
abnormalities or fixed deformity.  There was no muscle spasm.  
Forward flexion of the lumbosacral spine was to 35 degrees.  
Backward extension, left and right lateral flexion, and left 
and right rotation were to 10 degrees.  The examiner recorded 
that the veteran had positive objective evidence of pain at 
extremes of motion.  No neurological deficits were noted 
except for a positive Lasegue sign on the left.  DDD was 
diagnosed.

An August 1997 letter on file from a private osteopath shows 
he reported that the veteran was disabled to due to an old 
service-related injury.  He had tenderness and spasm of the 
paraspinal muscles of the lumbosacral spine accompanied by 
decreased range of motion.  Straight leg raising was positive 
at 30 degrees bilaterally.  He was unable to lift greater 
than 40 pounds.  Prolonged sitting or repetitive stooping and 
bending caused exacerbation of low back pain with radiation 
into the legs and weakness.  His status had remained 
unchanged for the past 48 months and he remained disabled.

VA conducted a special orthopedic examination of the veteran 
in October 1998.  Use of a cane provided some relief of pain.  
Weakness was first noted in 1980.  Pain was said to be worse 
with activity.  Standing for more than 15 minutes gave him 
discomfort.  Back pain was said to be far more severe than 
leg pain.  He was only able to work part-time in a shipping 
and receiving business, a job wherein he stood most of the 
day.  He had flare-ups approximately every two weeks and they 
would last for three weeks.  During these flare-ups he was 
still able to go to work, but limited his lifting to less 
than 25 pounds.  Fatigability was slightly increased with 
flare-ups.

On examination the veteran was observed to ambulate slowly 
with a cane.  He was able to ambulate without a cane and come 
to an erect position without much difficulty.  Forward 
flexion was to 10 degrees.  Right bending was to 30 degrees 
and left bending was to 35 degrees.  Twisting to the left and 
right was to approximately 40 degrees.

Lower extremity reflexes were 2+ on the left patella and 1+ 
on the right, 1+ on the right Achilles and 1 to 2+ on the 
right.  Strength in the right lower extremity was 5/5 
throughout with hip flexors, extensors, knee flexors and 
extensors, dorsiflexion and plantar flexion of the foot and 
extension of the great toe, as well as inversion.  
Examination of the left lower extremity was similar.  
Radiographic studies revealed marked osteopenia of the lumbar 
vertebra.  There was also noted anterior, posterior 
osteophytes with some mild encroachment on the foraminal 
canals.  The pertinent diagnostic impression was history of 
lumbar strain.

The examiner recorded it was possible that lumbar strain and 
weak muscles about the lumbar spine can cause some weakened 
movement and early fatigability, but likely no problems with 
coordination.  The examiner noted it was difficult to tell 
whether the veteran's current complaints of pain in the lower 
back and leg were related to a history of lumbar strain or if 
they were related to his obvious degenerative nature of the 
spine.  It appeared that many of his current complaints were 
related to DDD of the lumbar spine. 

The examiner recorded that currently the veteran was 
performing duties at a job, part time, which required him to 
stand and he further stated that sitting was much more 
comfortable.  It was the opinion of the examiner that the 
veteran would be better suited and able to perform some type 
of employment in a seated position.

VA conducted a special orthopedic examination of the veteran 
in February 2003.  The examiner recorded that the veteran's 
low back pain was described as dull and aching in nature and 
resolved with rest with no additional medications or therapy 
required.  He was currently being treated for musculoskeletal 
pain with Celebrex, 200 milligrams daily.  He was tolerating 
treatment with no side effects.  
During periodic flare-ups of back pain he described no 
additional limitations in function or range of motion other 
than increase in local discomfort.  He described a foot drag 
which was separate, distinct, and unrelated to his low back 
pain.  

On examination the veteran was seen to ambulate with a cane.  
He stood with a normal balance and station.  Gait was marked 
by slight shortening of the stance phase with the left foot.  
Station was normal with normal curvature of the spine.  The 
spine showed symmetric paravertebral muscles with no evidence 
of tenderness or spasm.  Range of motion was measured with a 
goniometer and was equal for both active and passive ranges.  
Range of motion of the spine was pain free unless noted.  
Forward flexion was to 60 degrees with no pain at terminus of 
range of motion.  The examiner noted that a normal range of 
motion was to 90 degrees.  Extension was 0 to 20 degrees, 
with a normal of 0 to 35 degrees recorded.  Side bending to 
the left and right was 25 degrees.  Rotation to the left and 
right was 0 to 30 degrees.

The examiner noted that the veteran had normal paraspinal 
musculature and was capable of raising the chest off the 
examining table while in the prone position.  There was no 
palpable paravertebral muscle spasm noted.  Following muscle 
strength testing, the veteran demonstrated no additional 
limitation of range of motion by pain, fatigue, or weakness.  
There was no evidence of postural abnormality or ankylosis or 
tenderness of any of the muscles of the back.

The veteran had negative straight leg raising in the seated 
position; however, he had positive straight leg raising with 
complaint of posterior thigh tightness at 30 degrees with 
supine straight leg raising bilaterally.  Following 
repetitive use in the form of toe raisers the veteran was 
capable of walking on his toes with no difficulty.  Heel 
walking was notable for mild weakness in the ankle extensors 
of the left foot only.  The pertinent examination diagnostic 
impression was history of acute lumbosacral strain.  The 
examiner opined that DDD was not related to military service 
or the service-connected lumbosacral strain.  There examiner 
noted there had been multiple intercurrent events and 
injuries which would more likely account for current 
symptoms.  Nonpertinent private diagnostic studies were 
associated with the examination.

Additional more recently dated private medical reports 
including references to low back pain were associated with 
the claims file.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2002)

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The Rating Schedule provides a non-compensable evaluation for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5286, pertaining to 
lumbar ankylosis, a 100 percent evaluation is warranted for 
complete bony fixation of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints, and a 
60 percent evaluation is warranted for ankylosis at a 
favorable angle.  Id.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

38 C.F.R. § 4.71a, Diagnostic Code 5285, which pertains to 
residuals of vertebral fractures, a 100 percent evaluation is 
warranted with cord involvement, where the veteran is 
bedridden, or where he requires long leg braces.  Lesser 
involvement is evaluated based on limited motion or nerve 
paralysis.  

A 60 percent evaluation is warranted where there is no cord 
involvement, but there is abnormal mobility requiring use of 
a neck brace/jury mast.  Lesser residuals are rated in 
accordance with definite limited motion or muscle spasm, a 10 
percent evaluation should be added for demonstrable deformity 
of a vertebral body.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
evaluation in excess of 20 percent for lumbosacral strain has 
been properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a full grant of the benefits 
sought on appeal.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.


Increased Evaluation

The veteran's lumbosacral strain is currently rated as 20 
percent disabling under the criteria for lumbosacral strain.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  The RO has also 
utilized code 5292 for limitation of motion of the lumbar 
spine to characterize his service-connected low back 
disability.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  

Any change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The medical evidence of record shows that the veteran's 
service-connected low back disability is properly rated under 
the diagnostic code for limitation of motion, Diagnostic Code 
5292, and lumbosacral strain, Diagnostic Code 5295.  Yet, the 
governing criteria for the maximum schedular evaluations 
under either code have not been met.  In this regard, the 
record would have to show severe disabling manifestations 
compatible with severe limitation of motion and lumbosacral 
strain as reported earlier.

The Board must clarify that it is considering the veteran's 
lumbosacral strain only as the disability under 
consideration.  The evidentiary record shows that competent 
medical opinion of record discounts any relationship to 
service of DDD and/or any other neurological disorder 
presented, and service connection, as noted above, has been 
denied, not only on a direct basis, but on a secondary basis 
as well.


Nonetheless, the record does afford a basis for a grant of an 
increased evaluation for the lumbosacral strain disability at 
issue.  In this regard the Board notes that the evidentiary 
record is equivocal as to the nature and extent of disability 
attributable to the service-connected lumbosacral strain 
itself, notwithstanding the disabling symptomatology 
attributable to the nonservice-connected DDD and/or other 
neurological disorders present.  One VA examiner in 1998 
opined it was difficult to ascertain any distinction of 
symptomatological pain to be ascribed to the multiple low 
back disorders present.  He did acknowledge that lumbosacral 
strain did account for some of this symptomatology.  The 
symptomatology discussed by the examiner centered around 
additional functional loss due to pain, weakness, 
fatigability, etc.  

While there is additional competent medical opinion of record 
acknowledging a more likely relationship of current 
symptomatology to numerous subsequent events, the record 
still shows that lumbosacral strain has not been discounted 
as a source of disabling symptomatology.

In cases such as this, the Board must resolve any reasonable 
doubt existing in the subject veteran's case.  In doing so, 
the Board finds that the evidentiary record does support 
assignment of the maximum schedular evaluation of 40 percent 
under either Diagnostic Code 5295 or 5292, on the basis of 
additional functional loss due to pain productive of more 
than moderate, or more closely severe impairment.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

The record is clear in showing that due to the veteran's 
clearly defined history of frequent treatment for persistent 
and unrelenting low back pain, his disability cannot be 
construed as not more than moderate in degree as contemplated 
in the current 20 percent evaluation.  The Board must assign 
the higher of the two possible evaluations.  38 C.F.R. § 4.7.  
For the foregoing reasons, the Board finds that a 40 percent 
evaluation is warranted for lumbosacral strain.  As neither 
vertebral fracture nor ankylosis have been shown by the 
evidentiary record, a schedular rating in excess of 40 
percent is not warranted.


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the RO provided the veteran 
the criteria for assignment of an extraschedular evaluation 
and obviously considered them, but it did not grant increased 
compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that lumbosacral strain has 
not required frequent inpatient care, nor has it been shown 
to markedly interfere with employment.  The record shows that 
the veteran has received extensive outpatient treatment, and 
in many cases, for unrelated disorders.  He is still able to 
work, and in the opinion of a VA examiner, is fully capable 
of sedentary work.

The current schedular criteria under the granted increased 
evaluation adequately compensate the veteran for the current 
nature and extent of severity of his lumbosacral strain.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an increased evaluation of 40 percent for 
lumbosacral strain is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



